We have carefully examined the State's motion for rehearing and the argument filed in connection therewith. The facts of the case appeal very strongly to this court and must have so appealed to the trial court and jury, but for that very reason care should be observed in applying correct rules of law to the reception or rejection of evidence. *Page 433 
Our minds have remained unchanged and believing that proper disposition was made of the case in our former opinion, and that a further discussion of the questions heretofore considered would be a useless consumption of time, the motion for rehearing will be overruled.
Overruled.